The delegation of Chad welcomes the election of Mr. Bouteflika as President of the twenty-ninth session of the General Assembly. Chad, which has always had friendly and close relations with Algeria, is pleased at this happy event and expresses its sincere congratulations. Even though Mr. Bouteflika is young, he has for 12 years vigorously expressed in this Assembly and elsewhere his faith and ideal in the advent of a better world where peace, freedom and justice will triumph. His positions were just, even though they ruffled the feelings of some, and he has accumulated a store of experience which fully justifies his unanimous election to the presidency of the General Assembly. We trust, therefore, that with his experience as an Algerian and a diplomat he will bring the work of the twenty-ninth session to a successful outcome. In particular, we hope that, if by way of compromise we often manage to adopt grandiose resolutions here, we will now find the ways and means to implement them.
151. I also wish to pay a special tribute to the outgoing President, Mr. Leopoldo Benites, for the devotion and competence with which he guided the work of our last session, as well as the sixth special session on raw materials and development.
15.2. We also express our congratulations to the Secretary-General and to his assistants. Mr. Kurt Waldheim has been outstanding in the discharge of his functions as a genuine apostle of peace. His name is closely linked to the liberation of Guinea-Bissau, to the end of fighting in Cyprus, to the beginning of a solution to a very difficult problem in the Middle East, not to mention his firm determination to come to the assistance of suffering and deprived peoples.
153.	Finally, we joyfully welcome the admission of new States to our Organization: the People's Republic of Bangladesh, Grenada and Guinea-Bissau. The admission of the Republic of Guinea-Bissau to the United Nations is a brilliant victory for PAIGC and for the brave fighters who waged the sacred battle for independence under the high political command of the late Amilcar Cabral. We also wish to pay tribute to the memory of Mr. Eduardo Mondlane and all those who gave their lives in the struggle for African liberation.
154.	The representatives who preceded me have eloquently spoken about all the problems before the international community, namely: decolonization, human rights, the emergence of the third world on the international economic scene, which so far has been dominated by a few privileged countries, the energy crisis, inflation, the law of the sea, population and food. The recalling of these problems by each of us simply confirms the need for all of us to find concrete solutions.
155.	The delegation of Chad takes satisfaction in the recent statement by the Government of Portugal that it recognizes the right to independence of all the Territories which are still under its domination. Our satisfaction would be greater if Portugal's intentions were to be reflected in a concrete act enabling the Territories concerned to recover their freedom and sovereignty without delay and without conditions.
156.	Spain, too, must liberate the Sahara in accordance with the relevant resolutions of the United Nations and in consultation with the neighboring States which are directly concerned. We welcome the agreement between Mauritania and Morocco jointly to submit a request to the International Court of Justice to decide on their dispute with Spain.
157.	Decolonization cannot be limited to Territories under Portuguese or Spanish domination. In fact, the situation in other occupied Territories does not leave us indifferent. My country, consistent with the principles of the Charter of the United Nations and the charter of OAU, once again reaffirms that we shall firmly support every effort for the self-determination of peoples which are still under domination wherever they may be throughout the world.
158.	But how can we recall these problems without deploring the situation in southern Africa? We note with bitterness that in Rhodesia and Namibia nothing has improved, while in South Africa the racist regime is still trying to perpetrate the policy of apartheid. Those oppressive regimes and their acolytes must face the fact that the march of history is irreversible and that they must adjust to the new circumstances by exercising wisdom and reason.
159. The situation in the Middle East remains disquieting. The peace efforts that were made some time ago disintegrated rapidly because of Israel's persistence in its policy of aggression. Israel must withdraw its troops from all the Arab territories it has occupied since 1967 so that peace efforts can succeed. The distress of the Palestinian people is, naturally, of concern to us. This question cannot, in our opinion, be the subject of a just and lasting solution so long as the Palestinian people continue to live cut off from their brothers in the region, deprived of their national heritage.
160. We deplore the events in Cyprus which resulted in the death not only of countless Cypriots but also of messengers of peace who fell under the flag of the United Nations. This crisis, which developed because of foreign interference in the internal affairs of the island, threatens not only the independence and territorial integrity of Cyprus but also international peace and security. We hope that the current negotiations between the representatives of the two communities will save the territorial integrity and sovereignty of the island where in the past Turks and Greeks lived together peacefully.
161.	In South-East Asia men continue to "die daily. In Viet Nam the continued violation of the Paris agreements keeps the situation tense. My delegation hopes that the integral application of those agreements will open up a way out of the deadlock.
162.	With respect to Cambodia, the delegation of Chad recognizes the Royal Government of National Union presided over by Prince Sihanouk as the only representative of the Cambodian people for the good reason that it has the support of the entire Cambodian people and of more than 60 Members of the United Nations. The key to the restoration of peace in Cambodia can only be found in putting an end to foreign interference.
163.	In the Far East, Korea cannot enjoy peace until the question of unification has been settled to the satisfaction of the two parties concerned. The decision of the twenty-eighth session of the General Assembly to dissolve the United Nations Commission for the Unification and Rehabilitation of Korea was a positive step in the search for a just and equitable solution of the question. The delegation of Chad, which associated itself with that decision, declares itself ready to support any initiative that can contribute to creating conditions favorable to the peaceful reunification of Korea. 
164.	International security, which concerns us all, can be only an empty term until the disarmament of which we have spoken for years becomes effective. Every year resolutions adopted here recommend general and complete disarmament, yet the next year we are witnesses to underground or atmospheric nuclear tests, and mass deliveries of weapons of all kinds, with no assurance that any conflict that might arise in any part of the world would be prevented and still less that the danger of escalation, which would lead to a nuclear confrontation, would be averted. The delegation of Chad joins the delegations that preceded me to this rostrum in appealing to the conscience of the Powers producing nuclear and conventional weapons to take effective disarmament measures.
165.	The year which has passed since our last session has been a period of disturbance for the world economy. The war of October 1973 gave a glimpse of the manifestations of an economic process which until then had been camouflaged under the then prevailing international economic order. The builders and advocates of that system saw their economies flourishing to the detriment of the majority of the peoples of the globe. It was only when the producers of the "black gold" united that the world unanimously became disillusioned: there was widespread inflation, a notable decline in the economic growth rate, and disarray in international payments. In truth, the origins of these troubles are to be found in the unjust imbalances which have persisted in international economic relations since the Second World War, which led to an accelerated growth of the industrial countries through the transfer of raw materials at low prices.
166.	When pillage attained its peak, the poor countries insistently appealed for economic interdependence and co-operation so that the imbalances and injustices could be corrected. The stabilization of the prices of raw materials, the increased transfer of real resources to developing countries, the better organization of the international financial markets all these aspirations were unheeded by the rich countries, because it cost them nothing to ignore them, or to postpone them indefinitely. But now the time has come when the countries of the third world have become a reality. No nation can be proud of having a rich society in a world where poverty, famine and disease are rampant. The President of the World Bank has just declared at a meeting of the Bank that a thousand million human beings on our planet are condemned to death in the present economic circumstances.
167.	Any one of the features of the present economic crisis deterioration of the terms of trade, widespread, runaway inflation, increased oil prices, or decrease in the growth rate of certain countries would alone have had serious repercussions on the developing countries. In combination they have led certain countries to the brink of disaster. The countries with a per capita income below $200 have seen that income decline in real value. The amount of aid for development, which is already limited, is not increasing enough to ' ^set the effects of inflation.
168.	In this terrible situation my country, Chad, is feeling repercussions of the present crisis. Indeed, to imported inflation are added the various causes of higher domestic prices characteristic of developing economies, which are often linked to the structural shortcomings with regard to capital goods and technology. After the disturbing economic events of our time, we must jointly develop, a co-operation that will reflect a permanent and reinforced policy of solidarity. In this connexion, the equitable and realistic solution would be to bring order to the world economy through the practical application of the Program of Action on the Establishment of a New International Economic Order.
169.	The Government of Chad would like to express its appreciation and gratitude to friendly and brother countries and to governmental and non-governmental organizations whose moral and material support made it possible to limit the consequences and effects of the drought which struck our national territory. The Government of Chad appreciates in particular the efforts made by the United Nations to mobilize inter-national opinion for the benefit of the countries that were struck by this natural disaster. In the face of this catastrophe, Mr. Kurt Waldheim expressed his fears by stating that in less than 50 years, perhaps by the end of the century, the continued encroachment of the desert might well wipe three or four African countries off the map.
170.	Furthermore, an English scientist, Dr. Derek Winstanley, on the basis of past cycles of rain in the United Kingdom, concluded that the drought would inexorably continue its progression until the year 2030. Does this mean that in less than a generation no more will be heard of certain countries of the Sahel? That is a frightening prospect, and Mr. Boerma, Di-rector of FAO, in discussing a solution, said, "essential donations are only a short-term solution; what is needed is a permanent plan to supply the desert with water and allow the planting of forests".
171.	There is no lack of water in the Sahelian region. The problem is how rationally to exploit the rains and the rivers, as well as the underground sources of water. For the disinherited people of the Sahelian region, the solidarity and backing of Governments and international institutions with respect to adequate financial and technical aid are indispensable to conquer the desert. We cannot speak of these natural disasters without recalling the calamities that struck Honduras and Peru. We present our deep condolences to those delegations.
172.	As against the many problems which the poor countries face, we note that not only has public aid declined by one third in proportion to the gross national product, but it is now confined to financing quick short-term operations.
173.	The delegation of Chad believes that it is time to attack the structural problems of these countries, in particular the road, water and agricultural infra-structures. Going a little further, our President, our great compatriot N'Garta Tombalbaye, launched an urgent appeal from this rostrum at the commemorative session of the General Assembly on the twenty-fifth anniversary of the United Nations. He said:
"... If mankind is an ocean of poverty, it is because it suffers from a lack of brotherhood; it is because, to repeat, everything is not geared to man. The day when man is brother to man, the attitude of one group towards another, the attitude of one nation towards another will be fundamentally different. It will no longer be a matter of understanding a people in order to exploit it, but of satisfying global needs, of seeking to harness technology and to institute modes of relations and trade which will bring into being the brotherhood of man."
174.	I should not like to conclude my statement without speaking of the recent change in our national policy following the creation on 27 August 1973 of the National Movement for the Cultural and Social Revolution under the leadership of our great compatriot N'Garta Tombalbaye, the founding Secretary- General. 
175.	The National Movement for the Cultural and Social Revolution is a movement for liberation which unites all the living forces of the nation, all the people of Chad without distinction of social rank, tribe or religion, in a single body and mobilizes them to struggle against underdevelopment and against moral and intellectual slavery. This movement is centered on the man of Chad, and some of its objectives are: to reconcile the citizens of Chad with themselves, enhance the value of their natural culture and return to the source to discover their real and profound identity; to continue to consolidate national unity; and to guarantee democratic freedoms.
176.	The movement encourages co-operation with all friendly countries on the condition that this cooperation be based on the principle of equality, and that it respect the independence and sovereignty of the State of Chad. It proclaims that non-alignment and non-intervention in the internal affairs of States constitute two cardinal principles of our foreign policy.
177.	After all the eminent speakers who preceded me, I cannot speak further of the problems which concern us. To conclude, I believe that it is all a question of the conscience of each of us and, above all, of our faith in the future of the Organization.
